Citation Nr: 0034013	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from August 29 to 
September 15, 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) which denied service connection for 
diabetes mellitus.


REMAND

An August 20, 1977 pre-enlistment examination revealed that 
the veteran's sugar was negative on urinalysis.  Only 
defective vision was noted, and he veteran was declared 
qualified for enlistment.  The report of medical history 
completed by the veteran on the same date listed no pertinent 
health problem.  In his first week of training, on August 30, 
1977, the veteran tested positive for glucose and protein in 
the urine.  September 2, 1977 laboratory results demonstrated 
elevated glucose levels.  

On September 6, 1977, the veteran signed a statement of 
change of medical status indicating that he had diabetes 
mellitus and that the condition existed prior to service.  
Medical Board proceedings, dated September 7, 1977, indicated 
that the veteran's diabetes mellitus existed prior to 
service, and that the condition was not aggravated by active 
duty.  

The claims file contains no medical information covering the 
years between separation from service and May 1995 when it 
appears that the veteran was being treated for complications 
secondary to diabetes mellitus.  There are records from the 
Dallas VA Medical Center covering the period between July 
1998 and July 1999 that detail his medical history including 
diabetes mellitus.  

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096,____ 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

A review of the claims file reveals that the RO did not 
request a medical examination and opinion as to the etiology 
of the veteran's disability.  The RO should inform him of the 
scheduled examination and the provisions of 38 C.F.R. § 3.655 
(2000), including the need to provide "good cause" for any 
failure to appear for scheduled examination.  If he fails to 
appear and the RO determines that good cause is not shown, 
then 38 C.F.R. § 3.655 should be considered in connection 
with the claim.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among others things, final regulations 
and General Counsel precedent opinions.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated him for 
diabetes mellitus since his separation 
from service.  After securing the 
necessary release, the RO should obtain 
copies of such records (not already in 
the claims file).  

3.  The RO should schedule the veteran 
for a VA medical examination and opinion.  
The examiner should determine whether 
currently diagnosed diabetes mellitus 
pre-existed service, and if so, assess 
whether it underwent increase in 
disability during service and specify 
whether any such increase was due to the 
natural progress of the disease, or not. 
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner is 
requested to provide a rationale for 
conclusions reached as to the etiology of 
the veteran's diabetes mellitus.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After completion of the development requested above, the RO 
should re-adjudicate the issue of entitlement to service 
connection for diabetes mellitus.  If the benefit sought on 
appeal remains denied the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  The case should then be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and/or argument 
on the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


